Citation Nr: 0803736	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  05-32 383A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for right shoulder bursitis with clavicle fracture.


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1997 to 
February 2005.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky.  The veteran's case comes from the VA 
Regional Office in Lincoln, Nebraska (RO).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

The veteran seeks an increased initial rating for right 
shoulder bursitis with clavicle fracture, currently evaluated 
as 10 percent disabling.

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  This duty to 
assist includes the conduct of a thorough and comprehensive 
medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 
(1995).  Where the available evidence is too old for an 
adequate evaluation of the veteran's current condition, VA's 
duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

In this case, the veteran last underwent a comprehensive VA 
examination of his service connected right shoulder disorder 
in January 2005, approximately 3 years ago.  In addition, the 
veteran has repeatedly stated that repeated use of his 
service-connected right shoulder disorder results in fatigue 
which greatly increases the severity of the symptoms.  While 
the January 2005 VA examination report included range of 
motion testing after 5 repetitions, the veteran claims that 
the fatigue is caused by exertion that is beyond this minimal 
level of exertion.  Furthermore, the veteran has never had an 
x-ray examination of his right shoulder.  The examiner who 
conducted the January 2005 VA examination report stated that 
such x-rays were ordered, but were not accomplished.  
Accordingly, the medical evidence shows that the examiner 
felt that x-ray examination of the veteran's right shoulder 
would provide useful information about his currently 
diagnosed disorder.  Since the x-rays were never conducted, 
that information is not currently of record.  The Board 
therefore concludes that an additional VA examination is 
needed to provide a current picture of the service-connected 
right shoulder bursitis with clavicle fracture at issue on 
appeal.  38 C.F.R. § 3.327 (2007).

Accordingly, the case is remanded for the following actions:

1.	The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.	The RO must make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination to determine the current 
severity of his service-connected right 
shoulder disorder.  The claims folder 
and a copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  All 
indicated testing must be conducted, 
including radiographic examination and 
a thorough orthopedic examination of 
the right shoulder.  The orthopedic 
examiner must conduct range of motion 
studies on the right shoulder, to 
specifically include forward flexion, 
abduction, external rotation, and 
internal rotation.  The examiner must 
first record the range of motion 
observed on clinical evaluation, in 
terms of degrees.  If there is clinical 
evidence of pain on motion, the 
orthopedic examiner must indicate the 
degree of motion at which such pain 
begins.  The same range of motion 
studies must then be repeated after at 
least 10 repetitions and after 
weight-bearing exertion.  Then, after 
reviewing the veteran's complaints and 
medical history, the orthopedic 
examiner must render an opinion as to 
the extent to which the veteran 
experiences functional impairments, 
such as weakness, excess fatigability, 
lack of coordination, or pain due to 
repeated use or flare-ups, etc.  
Objective evidence of loss of 
functional use can include the presence 
or absence of muscle atrophy and/or the 
presence or absence of changes in the 
skin indicative of disuse due to the 
service-connected right shoulder 
disorder.  The examiner must also 
report any neurological findings due to 
the veteran's service-connected right 
shoulder disorder.  A complete 
rationale for all opinions must be 
provided.  The report must be typed.

3.	The RO must notify the veteran that it 
is his responsibility to report for any 
VA examination scheduled, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying 
the veteran of any scheduled VA 
examination must be placed in the 
veteran's claims file.

4.	The RO must then readjudicate the claim 
and, thereafter, if the claim on appeal 
remains denied, the veteran must be 
provided a supplemental statement of 
the case.  After the veteran has had an 
adequate opportunity to respond, the 
appeal must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2007).


